Case 5:17-cr-50020-RAL Document 461 Filed 12/29/20 Page 1 of 5 PageID #: 13003



                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                        3:17-CR-50020-RAL

                       Plaintiff,
                                                       OPINION AND ORDER ON RENEWED
        vs.                                              MOTION FOR COMPASSIONATE
                                                                  RELEASE
 ROBERT LARRY LYTLE,

                       Defendant.




       In April of2020, Robert Larry Lytle (Lytle)filed a motion for compassionate release. Doc.

434. On August 17, 2020, this Court issued an opinion and order denying Lytle's motion. Doc.

456. About four months after this Court's judgment, Lytle filed a renewed motion for

compassionate release with this Court. Doc. 458. The Government has responded in opposition.

Doc. 459.


       I.      Exhaustion of Administrative Remedies


       As a threshold matter, this Court must determine whether Lytle was required to exhaust his

administrative remedies. The Government contends that Lytle was required to submit his case to

the warden of his institution because Lytle essentially presents new grounds for compassionate

release. Doc.459 at 2-3. To support this contention,the Government cites to a prior decision from

this Court as well as authority from other jurisdictions. In United States v. Hansen. 4:13-cr-40053-

KES, Doc. 119, this Court granted the defendant's motion for reconsideration before giving the

government an opportunity to respond to the defendant's motion. Consequently, the government

filed its own motion to reconsider in which it pointed out that the defendant had failed to exhaust

his administrative remedies. Id. Agreeing with the government, this Court granted the

                                                 1
Case 5:17-cr-50020-RAL Document 461 Filed 12/29/20 Page 2 of 5 PageID #: 13004



government's motion to reeonsider and denied the defendant's motion to reconsider. Id,; see also

United States v. Nwankwo. No. 12 CR 31(VM), 2020 WL 7335287, at *1 (S.D.N.Y. Dec. 14,

2020)(citing United States v. Read-Forbes. No. CR 12-20099-01, 2020 WL 4726685, at *3 (D.

Kan. Aug. 13, 2020) ("To file a renewed motion, however, defendant first must exhaust

administrative remedies based on the new information."(citing cases)).

        While Lytle relies on his original arguments to support his motion for reconsideration,

Ljdle advances new arguments as well. After having considered each of Lytle's new arguments,

this Court concludes that it does not need to opine on whether Lytle exhausted his administrative

remedies because even if the administrative exhaustion requirements have been met, Lytle's case

fails on the merits.


       11.     Merits of Lytle's Case

        Lytle's renewed motion for compassionate release is based on the following three grounds:

(1) the increase in number of confirmed cases of COVID-19 at Federal Correctional Institution

Gilmer (FCI Gilmer); (2) the development of legal authority surrounding the compassionate

release remedy under 18 U.S.C. § 3852(c)(1)(A); and (3)the four months that have passed since

this Court issued its opinion and order denying Lytle's original motion for compassionate release.

Doc. 458 at 1. This Court will now address each of Lytle's arguments in turn.

        First, Lytle points out that the number of confirmed COVID-19 cases at FCI Gilmer has

increased "dramatically," and argues in tum that he faces a greater risk of infection. Doc. 458 at

3-4. At the time this Court issued its ruling in August, FCI Gilmer had zero active inmate

mfections of COVID-19 and one active COVID-19 case among the facility's staff; five inmates

had recovered from the illness, and the facility had reported no deaths. Doe. 456 at 14. As it stands

today, FCI Gilmer currently has 16 active inmate infections of COVID-19 and five active COVID-
Case 5:17-cr-50020-RAL Document 461 Filed 12/29/20 Page 3 of 5 PageID #: 13005



19 cases among the facility's staff; 149 inmates and 17 staff have recovered from the illness, and

the facility still has reported no deaths. See COVID-19, Coronavirus, Federal Bureau of Prisons

https://www.hop.gov/coronavirus/(last visited Dec. 28, 2020).

       While it is true that the number of active cases and the number ofthose that have recovered

from the illness have increased since August, the fact remains that the facility has reported no

inmate or staff deaths. The BOP has taken precautions to protect Lytle and his fellow inmates.

BOP       Implementing      Modified      Operations,      Federal     Bureau      of     Prisons,

https://www.bop.gov/coronavirus/ covidl9_status.jsp (last visited Dec. 28,2020).

       In any event, even -with the increase in COVID-19 cases, this Court cannot say to what

extent Lytle's life is at risk. The CDC has acknowledged that individuals over eighty-five are at

the greatest risk for developing a severe illness if they contract COVID-19 and has identified

hypertension as a condition which might increase a person's risk. See Older Adults, Centers for

Disease   Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last visited Dec. 28, 2020); People with Certain Medical

Conditions, Centers for Disease Control and Prevention,https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fv\ww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Dec. 28, 2020).

Although Lytle is 85 years old and suffers from several medical conditions including hypertension,

the likelihood that he will suffer severe complications if he contracts disease remains unknovra.

       Next, Lytle emphasizes that an increasing number of prisoners have been granted

compassionate release by courts since the COVID-19 outbreak and contends that the increased

number of granted motions should weigh in his favor. Doc. 458 at 4. However, Lytle fails to cite
Case 5:17-cr-50020-RAL Document 461 Filed 12/29/20 Page 4 of 5 PageID #: 13006



to any cases in which similarly situated defendants were granted compassionate release. Lytle's

case presents unique circumstances because he was committing fraud well into his eighties, in total

disregard ofthe preliminary injunction that this Court had issued. Further, he was unrepentant for

his actions up until sentencing. Thus, while more defendants across the nation may be receiving

sentence reductions than they did during apre-COVID-19 era,there are special circumstances here

that militate against compassionate release.

       Finally, Lytle argues the § 3553(a) sentencing factors now support a time-served sentence

because he has served an additional four months since this Court's August ruling. This Court

disagrees. Lytle received effectively a 12-year custody sentence for the offenses to which he pled

guilty. According to his BOP custody records, Lytle has served only 17.3% of his full term, and

20.3% of his "statutory term." Doc. 443 at 182. That Ljdle has served an additional four months

since this Court's August ruling does little to move the needle. Lytle has still only served less than

a fourth ofhis custody sentence. Given the facts and circumstances ofthe offense, which this Court

discusses at more length in its August ruling,^ Doc. 456, a time-served sentence remains

insufficient to achieve the goals ofthe §3553(a)sentencing factors.

       In sum, this Court carefully considered the applicable law and how it applied to Lytle's

case in reaching its decision on Lytle's original motion for compassionate release. This Court

ultimately determined that compassionate release was not warranted, and Lytle has not presented

any evidence that justifies a different outcome. For the reasons stated herein as well as those

reasons previously articulated by the Court,          Doc. 456, this Court denies Lytle's renewed

motion for compassionate release. Doc. 458.

        Therefore, it is hereby

        ORDERED that Lytle's Renewed Motion for Compassionate Release, Doc.458,is denied.



                                                  4
Case 5:17-cr-50020-RAL Document 461 Filed 12/29/20 Page 5 of 5 PageID #: 13007




      DATED this      day of December,2020.

                                    BY THE COURT:




                                    ROBERTO A. LA
                                    CHIEF JUDGE
